Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 03/24/2022. Claims 1-5, 9-13, 16-20 have been amended. Claims 6-8, 14-15 have been canceled. Claims 1-5, 9-13, 16-20 are presented for examination.
Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, lines 21-22, “granting the user access to, with the user device communicatively coupled to the health information exchange server, to a subset of data” should be -- granting the user access [[to]], with the user device communicatively coupled to the health information exchange server, to a subset of data --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10, 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 9, 16 recites “accessing a third party digital wallet in the blockchain network to update a balance of the third party based on the access to the health information of the user.” However, the as-filed disclosure does not appear to mention the “update a balance” or a “digital wallet,” let alone describe how a “digital wallet” is accessed to “update a balance…based on the access to the health information of the user.” Because no additional information is given, the disclosure fails to sufficiently describe “accessing a third party digital wallet in the blockchain network to update a balance of the third party based on the access to the health information of the user.”
Claims 10, 17 recites “accessing a user digital wallet in the blockchain network to update a balance of the user based on the copy of the research that uses the health information of the user.” However, the as-filed disclosure does not appear to mention the “update a balance” or a “digital wallet,” let alone describe how a “digital wallet” is accessed to “update a balance…based on the result of the research.” Because no additional information is given, the disclosure fails to sufficiently describe “accessing a user digital wallet in the blockchain network to update a balance of the user based on the copy of the research that uses the health information of the user.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-13, 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 18 recites the limitation "notifying the user that the health information of the user is identified in the scan and provided to the third party for use in the research" in lines 15-16 (claim 1). It is unclear how this claim can be met because the health information of the user was never actively recited to be identified in a scan nor provided to the third party for use in the research. Claim 1 only recites “providing, from the health information exchange server to the device of the third party, access to the encrypted health information of the user using the encryption key provided based on the permission from the user, to perform a scan of the encrypted health information of the user for use in research.” A review of the Specification does not provide any clarity because this appears to be a claim drafting issue. 
Claims 2-5, 9-10 are rejected as being dependent on claim 1.
Claims 12-13, 16-17 are rejected as being dependent on claim 11.
Claims 19-20 are rejected as being dependent on claim 18.
Claim 9, 16 recites the limitation "accessing a third party digital wallet in the blockchain network to update a balance of the third party based on the access to the health information of the user" in lines 1-3. It is unclear how this claim can be met because the health information of the user was never recited to be accessed. With respect to the “access,” claims 1, 11, upon which claims 9, 16 depend respectively, only recites “providing…access to the encrypted health information of the user,” but does not recite the actual step of accessing of the user’s health information. A review of the Specification does not provide any clarity because this appears to be a claim drafting issue. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-13, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 18 is drawn to a non-transitory, computer readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 18 (which is representative of independent claim 1, 11) recites…wherein the stored health information is encrypted using an…key; verifying an access authorization status of the user and the third party…; providing the…key to…the user and to…the third party based on permission from the user; providing…to…the third party, access to the encrypted health information of the user using the…key provided based on the permission from the user, to perform a scan of the encrypted health information of the user for use in research; notifying the user that the health information of the user is identified in the scan and provided to the third party for use in the research; generating a copy of the research that uses the scan of the health information of the user, wherein the copy of the research is stored…; granting the user access to…to a subset of data…that corresponds to the copy of the research that uses the scan of the health information of the user.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer,” the claim encompasses rules or instructions followed to manage access to the records of a user (i.e., patient). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computer, health information exchange server, blockchain network, encryption key, user device, device of the third party, database) to perform the abstract idea. Claim 11 recites additional elements (i.e., computing system having processors, memory; health information exchange server; blockchain network; encryption key; user device; device of the third party; database) to perform the abstract idea. Claim 18 recites additional elements (i.e., computing system having non-transitory, computer readable medium, processor; health information exchange server; blockchain network; encryption key; user device; device of the third party; database) to perform the abstract idea. Looking to the specifications, the computing system having non-transitory, computer readable medium, processors, memory are described at a high level of generality (¶ 0021-0028), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the server, blockchain network, encryption key, user device, device of the third party, database only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computing system having non-transitory, computer readable medium, processors, memory) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “storing health information…over a blockchain network” and “wherein the copy of the research is stored in a database of the blockchain network” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0155-0157) and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: abstract; ¶ 0009), use of a blockchain network to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, the limitations of “information is encrypted using an encryption key” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0047; ¶ 0061) and Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1, hereinafter referred to as "Giordano") (Giordano: ¶ 0059), use of an encryption key to encrypt information is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-5, 9-10, 12-13, 16-17, 19-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-5, 9-10, 12-13, 16-17, 19-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 9-10, 16-17 further recites the additional elements of a “digital wallet,” which generally links the use of a judicial exception to a particular technological environment or field of use (i.e., computers), and thus, does not integrate the judicial exception into a practical application and do not provide “significantly more.” Also, the limitations of “accessing a…digital wallet to update a balance” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Liberty et al. (U.S. Patent App. Pub. No. US 2014/0006048 A1, hereinafter referred to as "Liberty") (Liberty: abstract) and Bulleit et al. (U.S. Patent App. Pub. No. US 2018/0060496 A1, hereinafter referred to as "Bulleit") (Bulleit: ¶ 0044; ¶ 0117; ¶ 0128), accessing a digital wallet to update a balance is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Claim 12 further recites the additional elements of a “patient data database,” which generally links the use of a judicial exception to a particular technological environment or field of use, and thus, does not integrate the judicial exception into a practical application and does not provide “significantly more.” Also, the limitations of “a patient data database storing at least a portion of the user's health information” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by BOGUE et al. (U.S. Patent App. Pub. No. US 2018/0330800 A1, hereinafter referred to as "Bogue") (Bogue: ¶ 0142) and Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") (Aunger: ¶ 0087; ¶ 0212), use of a database to store data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Raduchel et al. (U.S. Patent App. Pub. No. US 2017/0161439 A1, hereinafter referred to as "Raduchel").
Regarding (currently amended) claim 1, Aunger teaches a computer-implemented method for providing access of health information of a user to a third party, the method comprising: 
storing health information of a plurality of users on a health information exchange server (Aunger: ¶ 0044, i.e., “the medical trust system 100 can maintain health records of patients”) implemented in a blockchain network (Aunger: ¶ 0155-0157), wherein the stored health information is encrypted using an encryption key (Aunger: ¶ 0047; ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”);  
verifying an access authorization status of the user (Aunger: ¶ 0117-0124) and the third party (Aunger: ¶ 0059-0061) to the blockchain network; 
providing the encryption key…to a device of the third party (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”) based on permission from the user (Aunger: ¶ 0031; ¶ 0034-0036); 
providing, from the health information exchange server to the device of the third party, access to the encrypted health information of the user using the encryption key provided (Aunger: ¶ 0097, i.e., “determine whether the medical professional 154 has been trusted with access to at least a portion of the identified patient's health record. Upon a positive determination, the medical trust system 100 can optionally provide information identifying portions of the health record that the medical professional has been trusted to access”) based on the permission from the user (Aunger: ¶ 0031; ¶ 0034-0036), to perform a scan of the encrypted health information of the user for use in research step (Examiner interprets the reason for providing an access to the encrypted health information of the user (i.e., “to perform a scan…for use in research”) as intended use, or result of the “providing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); 
notifying the user that the health information of the user is identified in the scan and provided to the third party for use in the research (Aunger: ¶ 0036, i.e., “as each doctor accesses his/her medical record the patient can be notified”); 
generating a copy of the research that uses the scan of the health information of the user (Aunger: ¶ 0154, i.e., Examiner interprets the “portion” of “a patient's health record” that was accessed in the “information” maintained identifying access as the claimed copy of the research because the “portion” is part of the user’s research), wherein the copy of the research is stored in a database of the blockchain network (Aunger: ¶ 0155); and 
granting the user access, with the user device communicatively coupled to the health information exchange server, a subset of data in the database that corresponds to the copy of the research that uses the scan of the health information of the user (Aunger: ¶ 0042, i.e., because “a user device operated by a patient can execute an application that…can enable access to the patient's health record,” the user is granted access with all of the health record which includes the claimed subset of data that corresponds to the copy of the research). 
Yet, Aunger does not explicitly teach, but Raduchel teaches, in the same field of endeavor,
providing the encryption key to a user device of the user (Raduchel: ¶ 0049, i.e., “the patient may operate the user electronic device 130”; ¶ 0327; ¶ 0332)… 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the providing the encryption key to a user device of the user, as taught by Raduchel, within the system of Aunger, with the motivation for “the validity of…electronic medical record data can be improved” (Raduchel: ¶ 0325).
Regarding (currently amended) claim 2, Aunger and Raduchel teach the computer-implemented method of claim 1, wherein the health information of the user comprises one or more of blood pressure (Raduchel: ¶ 0102, i.e., “data submitted may include…blood pressure”), heart rate, and number of steps moved per day.
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 3, Aunger and Raduchel teach the computer-implemented method of claim 1, wherein the third party is an individual belonging to one or more of a hospital (Aunger: ¶ 0036, i.e., “Medical professionals included in a hospital”), an insurance company, a contract research organization, and a drug company.
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 4, Aunger and Raduchel teach the computer-implemented method of claim 1, wherein providing access to the health information of the user comprises receiving an input from the user authorizing access to a selected portion of the health information of the user (Aunger: ¶ 0031; ¶ 0034-0036), and further comprising storing a unique hash corresponding to the authorization in a database in the blockchain network (Raduchel: ¶ 0369, i.e., “A hash of this output data can be referred to as a type of authentication information”; ¶ 403, i.e., “transmits authentication information…[to] the block chain system 1610”).
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Aunger and Raduchel teach the computer-implemented method of claim 1, wherein providing access to the health information of the user comprises receiving a request from the third party to access the health information of the user (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097).
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 11, Aunger teaches a system for providing access of health information of a user to a third party, the system comprising: 
one or more processors; 
a memory coupled to the one or more processors and storing instructions which, when executed by the one or more processors, performs (Aunger: ¶ 0224) the following steps: 
store health information of a plurality of users on a health information exchange server (Aunger: ¶ 0044, i.e., “the medical trust system 100 can maintain health records of patients”) implemented in a blockchain network (Aunger: ¶ 0155-0157), wherein the stored health information is encrypted using an encryption key (Aunger: ¶ 0047; ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”); 
verify an access authorization status of the user (Aunger: ¶ 0117-0124) and the third party to the blockchain network (Aunger: ¶ 0059-0061); 
provide the encryption key…to a device of the third party based on permission from the user (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”) based on permission from the user (Aunger: ¶ 0031; ¶ 0034-0036); 
provide, from the health information exchange server to the device of the third party, access to the encrypted health information of the user using the encryption key provided (Aunger: ¶ 0097, i.e., “determine whether the medical professional 154 has been trusted with access to at least a portion of the identified patient's health record. Upon a positive determination, the medical trust system 100 can optionally provide information identifying portions of the health record that the medical professional has been trusted to access”) based on the permission from the user (Aunger: ¶ 0031; ¶ 0034-0036), to perform a scan of the encrypted health information of the user for use in research step (Examiner interprets the reason for providing an access to the encrypted health information of the user (i.e., “to perform a scan…for use in research”) as intended use, or result of the “providing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); 
notify the user that the health information of the user is identified in the scan and provided to the third party for use in the research (Aunger: ¶ 0036, i.e., “as each doctor accesses his/her medical record the patient can be notified”); 
generate a copy of the research that uses the scan of the health information of the user (Aunger: ¶ 0154, i.e., Examiner interprets the “portion” of “a patient's health record” that was accessed in the “information” maintained identifying access as the claimed copy of the research because the “portion” is part of the user’s research), wherein the copy of the research is stored in a database of the blockchain network (Aunger: ¶ 0155); 
grant the user access, with the user device communicatively coupled to the health information exchange server, to a subset of data in the database that corresponds to the copy of the research that uses the scan of the health information of the user (Aunger: ¶ 0042, i.e., because “a user device operated by a patient can execute an application that…can enable access to the patient's health record,” the user is granted access with all of the health record which includes the claimed subset of data that corresponds to the copy of the research).
Yet, Aunger does not explicitly teach, but Raduchel teaches, in the same field of endeavor,
provide the encryption key to a user device of the user (Raduchel: ¶ 0049, i.e., “the patient may operate the user electronic device 130”; ¶ 0327; ¶ 0332)… 
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 12, Aunger and Raduchel teach the system of claim 11, further comprising a patient data database storing at least a portion of the health information of the user including one or more of blood pressure (Raduchel: ¶ 0102, i.e., “data submitted may include…blood pressure”), heart rate, and number of steps moved per day.
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 13, Aunger and Raduchel teach the system of claim 11, wherein the third party is an individual belonging to one or more of a hospital (Aunger: ¶ 0036, i.e., “Medical professionals included in a hospital”), an insurance company, a contract research organization, and a pharmaceutical company.
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 18, Aunger teaches a non-transitory, computer readable storage medium storing instructions executable by a processor to perform a method (Aunger: ¶ 0224) for providing access of health information of a user to a third party, the method comprising: 
storing health information of a plurality of users on a health information exchange server (Aunger: ¶ 0044, i.e., “the medical trust system 100 can maintain health records of patients”) implemented in a blockchain network (Aunger: ¶ 0155-0157), wherein the stored health information is encrypted using an encryption key (Aunger: ¶ 0047; ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”); 
verifying an access authorization status of the user (Aunger: ¶ 0117-0124) and the third party to the blockchain network (Aunger: ¶ 0059-0061); 
providing the encryption key…to a device of the third party based on permission from the user (Aunger: ¶ 0061, i.e., “when the user device 150 and medical trust system 100 begin communications, optionally one or more cryptographic protocols can be utilized to generate keys…the generated keys can include encryption keys”) based on permission from the user (Aunger: ¶ 0031; ¶ 0034-0036); 
providing, from the health information exchange server to the device of the third party, access to the encrypted health information of the user using the encryption key provided (Aunger: ¶ 0097, i.e., “determine whether the medical professional 154 has been trusted with access to at least a portion of the identified patient's health record. Upon a positive determination, the medical trust system 100 can optionally provide information identifying portions of the health record that the medical professional has been trusted to access”) based on the permission from the user (Aunger: ¶ 0031; ¶ 0034-0036), to perform a scan of the encrypted health information of the user for use in research (Examiner interprets the reason for providing an access to the encrypted health information of the user (i.e., “to perform a scan…for use in research”) as intended use, or result of the “providing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur); 
notifying the user that the health information of the user is identified in the scan and provided to the third party for use in the research (Aunger: ¶ 0036, i.e., “as each doctor accesses his/her medical record the patient can be notified”); 
generating a copy of the research that uses the scan of the health information of the user (Aunger: ¶ 0154, i.e., Examiner interprets the “portion” of “a patient's health record” that was accessed in the “information” maintained identifying access as the claimed copy of the research because the “portion” is part of the user’s research), wherein the copy of the research is stored in a database of the blockchain network (Aunger: ¶ 0155); 
granting the user access to, with the user device communicatively coupled to the health information exchange server, to a subset of data in the database that corresponds to the copy of the research that uses the scan of the health information of the user (Aunger: ¶ 0042, i.e., because “a user device operated by a patient can execute an application that…can enable access to the patient's health record,” the user is granted access with all of the health record which includes the claimed subset of data that corresponds to the copy of the research).  
Yet, Aunger does not explicitly teach, but Raduchel teaches, in the same field of endeavor,
providing the encryption key to a user device of the user (Raduchel: ¶ 0049, i.e., “the patient may operate the user electronic device 130”; ¶ 0327; ¶ 0332)…; 
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 19, Aunger and Raduchel teach the non-transitory, computer readable storage medium of claim 18, further comprising instructions executable to receive an input from the user authorizing access to a selected portion of the health information of the user (Aunger: ¶ 0031; ¶ 0034-0036), and further comprising instructions executable to store a unique hash corresponding to the authorization in a database in the blockchain network (Raduchel: ¶ 0369, i.e., “A hash of this output data can be referred to as a type of authentication information”; ¶ 403, i.e., “transmits authentication information…[to] the block chain system 1610”).
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 20, Aunger and Raduchel teach the non-transitory, computer readable storage medium of claim 18, further comprising instructions executable to receive a request from the third party to access the health information of the user (Aunger: ¶ 0095, i.e., “a medical professional 154 is utilizing a user device 150 to request data regarding a patient's health record”; ¶ 0097).
The obviousness of combining the teachings of Aunger and Raduchel are discussed in the rejection of claim 1, and incorporated herein.
Claim(s) 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aunger et al. (U.S. Patent App. Pub. No. US 2018/0211058 A1, hereinafter referred to as "Aunger") in view of Raduchel et al. (U.S. Patent App. Pub. No. US 2017/0161439 A1, hereinafter referred to as "Raduchel"), as applied to claims 1-5, 11-13, 18-20 above, further in view of Bulleit et al. (U.S. Patent App. Pub. No. US 2018/0060496 A1, hereinafter referred to as "Bulleit"). 
Regarding (currently amended) claim 9, Aunger and Raduchel teach the computer-implemented method of claim 1.
Yet, Aunger and Raduchel do not explicitly teach, but Bulleit teaches, in the same field of
endeavor, further comprising accessing a third party digital wallet in the blockchain network (Bulleit: ¶ 0044; ¶ 0117, i.e., “the blockchain system(s) 180 may optionally notify the client systems' digital wallets 104 of the update of recording the HIR transaction”; ¶ 0128) to update a balance of the third party based on the access to the health information of the user (Examiner interprets the reason for accessing a third party digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the accessing a third party digital wallet in the blockchain network, as taught by Bulleit, with the system of Aunger and Raduchel, with the motivation of “improving security of storing and providing access to protected health information resource(s)” (Bulleit: ¶ 0042).
Regarding (currently amended) claim 10, Aunger and Raduchel teach the computer-implemented method of claim 1.
Yet, Aunger and Raduchel do not explicitly teach, but Bulleit teaches, in the same field of
endeavor, further comprising accessing a user digital wallet in the blockchain network (Bulleit: ¶ 0044; ¶ 0117, i.e., “the blockchain system(s) 180 may optionally notify the client systems' digital wallets 104 of the update of recording the HIR transaction”; ¶ 0128) to update a balance of the user based on the copy of the research that uses the health information of the user (Examiner interprets the reason for accessing a user digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Aunger, Raduchel, and Bulleit are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 16, Aunger and Raduchel teach the system of claim 11.
Yet, Aunger and Raduchel do not explicitly teach, but Bulleit teaches, in the same field of
endeavor, wherein the one or more processors further execute instructions to access a third party digital wallet in the blockchain network (Bulleit: ¶ 0044; ¶ 0117, i.e., “the blockchain system(s) 180 may optionally notify the client systems' digital wallets 104 of the update of recording the HIR transaction”; ¶ 0128) to update a balance of the third party based on the access to the health information of the user (Examiner interprets the reason for accessing a third party digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Aunger, Raduchel, and Bulleit are discussed in the rejection of claim 9, and incorporated herein. 
Regarding (currently amended) claim 17, Aunger and Raduchel teach the system of claim 11.
Yet, Aunger and Raduchel do not explicitly teach, but Bulleit teaches, in the same field of
endeavor, wherein the one or more processors further execute instructions to access a user digital wallet in the blockchain network Bulleit: ¶ 0044; ¶ 0117, i.e., “the blockchain system(s) 180 may optionally notify the client systems' digital wallets 104 of the update of recording the HIR transaction”; ¶ 0128) to update a balance of the user based on the copy of the research that uses the health information of the user (Examiner interprets the reason for accessing a user digital wallet (i.e., “to update a balance”) as intended use, or result of the “accessing,” and the limitation does not provide patentable distinction over the cited prior art because it is not required to occur).
The obviousness of combining the teachings of Aunger, Raduchel, and Bulleit are discussed in the rejection of claim 9, and incorporated herein. 
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/24/2022.
In the remarks, Applicant argues in substance that:
Regarding the 112(a) rejections, “The Applicant notes that originally-filed claims provide their own written description support.”
Regarding the 112(b) rejections, “the Applicant points the Examiner to the Specification teachings regarding "the user's heath information being used in the research," which support claims 8 and 15 as originally filed. Specification at [0074]. The other purported bases for indefiniteness no longer appear in the present claims, thereby rendering the rejection moot.”
Regarding the 102 rejections, the cited prior art references fail to teach the claim limitations (i.e., “granting the user access, with the user device communicatively coupled to the health information exchange server, to a subset of data in the database that corresponds to the copy of the research that uses the scan of the health information of the user”) because “Aunger discloses "[e]ach portion of the health communication protocol 120...being provided as one or more packets to a user device." Aunger, [0055]. The Office Action "interprets the 'information identifying recent accesses' as the claimed result of the research." Office Action, at 10. However, mere information identifying recent accesses to the data under Aunger is not the same as the claimed 'result of the research.' In the present claims, the research result is recited as being generated based on the scanned health information itself. In contrast, Aunger is merely concerned with "accesses within a threshold of time, optionally identifying a medical professional that accessed the data" rather than any use or scan of the data itself.” 
Regarding the 101 rejections, 
“The present claims exclude any personal behavior or interaction between people; rather, the claims explicitly recite 'blockchain network,' 'database of the blockchain network,' and 'providing .. access to the encrypted health information of the user using the encryption key provided ... to perform a scan of the encrypted health information of the user for use in research,' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written”;
“the claims represent a technical improvement by allowing protected (encrypted) data stored in the blockchain to be accessed and scanned by a third party device (e.g., using an 'encryption key') in the course of generating research data that may include encrypted information of multiple different users, as well as allowing a specific user to access the defined subset of research data associated with the their own health information”;
“the claims are…significantly more than the purported abstract idea of "managing personal behavior" under step 2B.”
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 
In response to Applicant’s argument that (a) regarding the 112(a) rejections, “The Applicant notes that originally-filed claims provide their own written description support”:
It is respectfully submitted that Applicant argues “originally-filed claims provide their own written description support.” However, the rejection is not based on the specification section lacking support (i.e., a new matter rejection), but that the as-filed disclosure, as a whole, does not appear to describe how a digital wallet is accessed to update a balance based on the access to the health information of the user and how a digital wallet is accessed to update a balance based on the result of the research. Merely amending the specification to recite the same verbiage that was rejected by 112(a) for lack of written description does not resolve the 112(a) rejection.
Thus, Examiner maintains the aforementioned 112(a) rejections in Office Action dated 09/24/2021, which have been addressed and updated in the Office Action above.
In response to Applicant’s argument that (b) regarding the 112(b) rejections, “the Applicant points the Examiner to the Specification teachings regarding "the user's heath information being used in the research," which support claims 8 and 15 as originally filed. Specification at [0074]. The other purported bases for indefiniteness no longer appear in the present claims, thereby rendering the rejection moot”:
It is respectfully submitted that while the claim amendments overcome some 112(b) rejections and render some 112(b) rejections moot, there remain some 112(b) rejections.
Applicant argues “the Applicant points the Examiner to the Specification teachings regarding "the user's heath information being used in the research," which support claims 8 and 15 as originally filed.” However, Applicant seems to have confused the 112(b) rejections with the 112(a) rejections; the 112(b) rejections are based on the claims being indefinite for failing to particularly point out and distinctly claim the subject matter, not based on whether or not there is support in the specification. Examiner notes “A review of the Specification does not provide any clarity because this appears to be a claim drafting issue” because even the specification does not help explain how the claims can be met as drafted. 
Applicant also points to “Specification at [0074].” However, Applicant’s originally-filed specification ends at ¶ 0065 and it is unclear to what part of ¶ 0074 Applicant is referring. 
Thus, Examiner maintains some of the 112(b) rejections in Office Action dated 09/24/2021, which have been addressed and updated in the Office Action above.
In response to Applicant’s argument that (c) regarding the 102 rejections, the cited prior art references fail to teach the claim limitations (i.e., “granting the user access, with the user device communicatively coupled to the health information exchange server, to a subset of data in the database that corresponds to the copy of the research that uses the scan of the health information of the user”) because “Aunger discloses "[e]ach portion of the health communication protocol 120...being provided as one or more packets to a user device." Aunger, [0055]. The Office Action "interprets the 'information identifying recent accesses' as the claimed result of the research." Office Action, at 10. However, mere information identifying recent accesses to the data under Aunger is not the same as the claimed 'result of the research.' In the present claims, the research result is recited as being generated based on the scanned health information itself. In contrast, Aunger is merely concerned with "accesses within a threshold of time, optionally identifying a medical professional that accessed the data" rather than any use or scan of the data itself”:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
In response to Applicant’s argument that (d) regarding the 101 rejections,
“The present claims exclude any personal behavior or interaction between people; rather, the claims explicitly recite 'blockchain network,' 'database of the blockchain network,' and 'providing .. access to the encrypted health information of the user using the encryption key provided ... to perform a scan of the encrypted health information of the user for use in research,' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written”:
It is respectfully submitted that Applicant argues “the claims explicitly recite 'blockchain network,' 'database of the blockchain network,' and 'providing .. access to the encrypted health information of the user using the encryption key provided ... to perform a scan of the encrypted health information of the user for use in research,' which are exclusively used by computing devices. Human actors cannot manually perform the claimed elements as written.” However, per MPEP § 2106.04(a)(2)(II): “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Per broadest reasonable interpretation of the claim in light of the specification, the claims of the present invention encompasses the activity of (to paraphrase) rules or instructions followed to manage access to the records of a user (i.e., patient), which covers the sub-grouping of managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Put another way, the claimed invention amounts to a series of rules or steps that a user would follow to allow others (i.e., patient, doctor) access to records. This is an abstract idea. That the steps are performed on a well-known, general purpose computer (“computer”) does not remove the invention from being directed to an abstract idea. As noted in the October 2019 Update: Subject Matter Eligibility at Pg. 5, a “method of organizing human activity” includes a person’s interaction with a computer.
The claim limitation “providing the…key to…the user and to…the third party based on permission from the user; providing…to…the third party, access to the encrypted health information of the user using the…key provided based on the permission from the user, to perform a scan of the encrypted health information of the user for use in research” is interpreted as rules or instructions followed to manage access to the records of a user (i.e., patient), which is part of the abstract idea. Furthermore, the blockchain network, database of the blockchain network, encryption key are interpreted as additional elements. 
“the claims represent a technical improvement by allowing protected (encrypted) data stored in the blockchain to be accessed and scanned by a third party device (e.g., using an 'encryption key') in the course of generating research data that may include encrypted information of multiple different users, as well as allowing a specific user to access the defined subset of research data associated with the their own health information”:
Applicant argues “a technical improvement by allowing protected (encrypted) data stored in the blockchain to be accessed and scanned by a third party device (e.g., using an 'encryption key') in the course of generating research data that may include encrypted information of multiple different users, as well as allowing a specific user to access the defined subset of research data associated with the their own health information.” However, the “allowing protected (encrypted) data stored in the blockchain to be accessed and scanned by a third party device (e.g., using an 'encryption key') in the course of generating research data that may include encrypted information of multiple different users, as well as allowing a specific user to access the defined subset of research data associated with the their own health information” is not a technical problem specific to blockchain technology, or computers for that matter. As noted in the specification, the claimed invention aims to “gathers and collects data to be analyzed for conducting research studies in a manner that is quick, efficient and highly secure,” which addresses administrative problems, not technical problems. Examiner notes that even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application.
Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). While the specification need not explicitly set forth the improvement, the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a technical improvement or physical improvement to the computer. See MPEP § 2106.04(d)(1) and 2106.05(a). 
Furthermore, as noted above, although the claims recite machines (i.e., a blockchain network; database of the blockchain network; encryption key), they are described at a high level of generality, such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Thus, they do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
“the claims are…significantly more than the purported abstract idea of "managing personal behavior" under step 2B”:
Applicant argues “the claims are…significantly more than the purported abstract idea of "managing personal behavior" under step 2B.” However, Applicant fails to specify to which claim limitations Applicant’s arguments refer. 
When reevaluated under step 2B, the aforementioned additional elements do not provide “significantly more” when taken either individually or as an ordered combination.
Thus, Examiner maintains the 101 rejections of claims 1-5, 9-13, 16-20, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626